1
2
3
4
5
                                                  JS-6
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10   CHRISTINA SCOTT,                       Case No. 8:19-cv-00057 AG (DFMx)
11                   Plaintiff,             ORDER GRANTING JOINT
                                            STIPULATION FOR DISMISSAL
12                                          OF ENTIRE ACTION WITH
     v.
                                            PREJUDICE PURSUANT TO FED.
13                                          R. CIV. P. 41(a)(1)(A)(ii)
     COMPASSUS OF CALIFORNIA,
14   LLC, and DOES 1 through 100,
     inclusive,                             Complaint Filed: November 30, 2018
15
                     Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING JOINT STIPULATION FOR                CASE NO. 8:19-CV-00057 AG (DFMx)
     DISMISSAL OF ENTIRE ACTION WITH
     PREJUDICE
1                                           ORDER
2          The Court has reviewed the Joint Stipulation for Dismissal of Entire Action with
3    Prejudice (the “Stipulation”) filed by Plaintiff Christina Scott and Defendant FC
4    COMPASSUS, LLC (erroneously sued as COMPASSUS OF CALIFORNIA, LLC):
5          IT IS HEREBY ORDERED that the entire action is dismissed with prejudice
6    pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with each party to bear its
7    own attorney’s fees and costs.
8    IT IS SO ORDERED.
9
10
11   Dated: January 15, 2020
                                                HON. ANDREW J. GUILFORD
12                                              UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING JOINT STIPULATION FOR                      CASE NO. 8:19-CV-00057 AG (DFMx)
     DISMISSAL OF ENTIRE ACTION WITH
     PREJUDICE
